                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

BRUCE ANCA,
                                                        Case No. 3:17-cv-86
       Plaintiff,

vs.

GEMINI TRANSPORT, LLC, et al.,                          Magistrate Judge Michael J. Newman
                                                        (Consent Case)
      Defendants.
______________________________________________________________________________

 ORDER AND ENTRY GRANTING IN PART AND DENYING IN PART DEFENDANT
   ALE DUKIC’S MOTION NOT TO PARTICIPATE AND GIVE TESTIMONY AT
                       DEPOSITION OR TRIAL (DOC. 54)
______________________________________________________________________________

       This civil case is before the Court on Defendant Ale Dukic’s motion requesting that Court

not require him to appear and participate at trial or give deposition testimony in this case. Doc.

54. Plaintiff filed a memorandum in opposition and, subsequently, Dukic, through counsel, filed

a reply. Doc. 58, 59. The undersigned has carefully considered the foregoing, and Dukic’s motion

is now ripe for decision.

       This civil case arises from an automobile accident that occurred on March 18, 2015 on

southbound Interstate 75 in Montgomery County, Ohio between, inter alia, an automobile operated

by Plaintiff Bruce Anca and a tractor-trailer operated by Defendant Ale Dukic. At the time, Dukic

was allegedly operating a tractor-trailer owned or otherwise supplied to him by Defendant Gemini

Transport, LLC (“Gemini”) within the course and scope of his employment or agency with

Gemini. Plaintiff alleges he suffered injuries as a result of Dukic’s negligence in causing the

accident and that Gemini is vicariously liable for Dukic’s culpability. Given apparent stipulations

between the parties, the only issue to be resolved at trial in this case is causation and damages.
        In support of the instant motion, Dukic’s counsel cites an agreement previously reached

between counsel in the case wherein they agreed that, because Defendants have stipulated to

liability (leaving the issues of causation and damages for trial), Dukic would not have to appear at

trial or give testimony in the case. Doc. 54. Plaintiff’s attorney Ryan Melewski, however, has

since reneged on that agreement and seeks to call Dukic to testify at trial for purposes of exploring

“the manner and nature of the impact, what events led to the crash, what happened at the scene,

what . . . Dukic saw and heard, any interaction with Plaintiff, and so on.” Doc. 58 at PageID 264.

In reliance on the previous agreement between counsel, however, Dukic’s attorney lost touch with

him and is now unable to contact him. Doc. 54 at PageID 259.

        The undersigned recognizes that case strategy sometimes changes as a case proceeds

through litigation. However, the undersigned is troubled that Mr. Melewski entered into an

agreement with opposing counsel, reneged on that agreement late in the case, and defense counsel,

having relied on such agreement to his detriment, must now expend time and effort into an issue

thought resolved many months ago (notably, this case was filed in state court in February 2017 --

i.e., approximately two-and-a-half years ago). There being no evidence of gamesmanship by Mr.

Melewski,1 and recognizing Plaintiff’s right to call witnesses at trial, the Court DENIES Dukic’s

motion with regard to excusing him from appearing at trial to provide testimony.

        The Court’s denial of Defendant Dukic’s motion in this regard, however, is not an Order

requiring Dukic to appear and participate at trial. He certainly may do so if he and his attorney so

choose. Otherwise, should Plaintiff wish to call Dukic as a witness at trial, Plaintiff shall comply

with all legal requirements necessary to secure Dukic’s attendance. See, e.g., Fed. R. Civ. P. 45(c).



        1
         The Court certainly presumes no gamesmanship in this regard in light of the fact that Mr.
Melewski is an officer of the Court and the Court’s Introductory Statement on Civility set forth in the Local
Rules prohibits such gamesmanship.

                                                     2
        With regard to the relief requested as to deposition testimony, the Court notes that

discovery commenced in 2017 and the deadline for discovery has been extended numerous times

since the case began. See docs. 13, 17, 30, 34, 38, 39, 45, 53. Trial in the case was last set to

commence on May 13, 2019, with discovery ending on January 25, 2019. Doc. 45. Apparently

Plaintiff never sought Dukic’s deposition prior to that January 25, 2019 discovery deadline or the

May 13, 2019 trial. The Court did vacate the May 13 trial and did set a new discovery deadline,

but did so for the purpose of accommodating Plaintiff’s ongoing treatment with an ENT and the

exchange of discovery, including opinion evidence, regarding that treatment.         See doc. 53.

Because Plaintiff did not seek to depose Defendant Dukic prior to expiration of the previous

discovery deadline, because discovery has been reopened for the purpose of Plaintiff’s ENT

treatment, and in light of the previous agreement between counsel, the undersigned GRANTS

Defendant Dukic’s motion as it relates to deposition testimony. Thus, the Court ORDERS that,

absent the agreement of all counsel, Dukic need not appear for deposition testimony.

        IT IS SO ORDERED.



Date:   August 16, 2019                             s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge




                                                3
